COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00886-CR
Style:                    Ana Maria Gonzalez-Angulo
                          v The State of Texas
Date motion filed*:       April 1, 2015
Type of motion:           Motion to extend time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                   January 27, 2015
       Number of extensions granted:            2          Current Due date: April 1, 2015
       Date Requested:                      April 17, 2015

Ordered that motion is:

             Granted
              If document is to be filed, document due: April 17, 2015
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. We order the court reporter to file the record by April 17,
         2015. No further extensions will be granted.




Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: April 7, 2015

November 7, 2008 Revision